133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas Hughes, Plaintiff-Appellant,v.Michael Groose, Defendant,Karen Cornell;  Correctional Medical Systems, Inc.;  Dr.Largaespada, Defendants-Appellees.
No. 96-3882WM.
United States Court of Appeals, Eighth Circuit.
Dec. 17, 1997.Submitted:  December 1, 1997Filed:  December 17, 1997

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Thomas Hughes appeals the district court's grant of summary judgment in favor of Karen Cornell and others involved in Hughes's medical care at the Jefferson City Correctional Center.  Having carefully reviewed the record and the parties' submissions, we are convinced the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.